Case 2:19-bk-52861       Doc 17    Filed 06/18/19 Entered 06/18/19 13:47:21           Desc Main
                                   Document     Page 1 of 2



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.


IT IS SO ORDERED.



Dated: June 18, 2019



________________________________________________________________



                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

In re:                                          :           Case No. 19-52861
         JOSE R. VILLAVICENCIO,                 :
                                                :           Chapter 7
                                                :
                       Debtor.                  :           Judge Hoffman


       ORDER GRANTING APPLICATION OF CHAPTER 7 TRUSTEE FOR
 APPOINTMENT OF STRIP, HOPPERS, LEITHART, MCGRATH & TERLECKY CO.,
        LPA AS ATTORNEYS FOR THE CHAPTER 7 TRUSTEE (DOC. 16)

         This matter came before the Court upon the Application of Chapter 7 Trustee for

Appointment of Strip, Hoppers, Leithart, McGrath & Terlecky Co., LPA, as Attorneys for the

Chapter 7 Trustee (the “Application”), filed on June 17, 2019 (Doc. 16). The Application was

served upon the Debtor, counsel for the Debtor, the Office of the United States Trustee, and those

parties requesting notice. Pursuant to the General Orders of this Court, no 21-day notice was

required to be filed with the Application.
Case 2:19-bk-52861        Doc 17    Filed 06/18/19 Entered 06/18/19 13:47:21              Desc Main
                                    Document     Page 2 of 2
2




        Based upon the matters contained in the Application and the affidavit in support thereof,

the Court finds that it would be in the best interests of the bankruptcy estate and its creditors that

the Trustee be authorized to employ the firm of Strip, Hoppers, Leithart, McGrath & Terlecky Co.,

LPA, as counsel to represent the Trustee, generally, in all matters pertaining to the administration

of this estate.

        It is therefore ORDERED and DECREED, that the Trustee be, and he hereby is, authorized

to employ the firm of Strip, Hoppers, Leithart, McGrath & Terlecky Co., LPA, as counsel for the

Trustee, to represent the Trustee, generally, in the administration of this estate, and to perform

such services as the Trustee may require from time to time.

        IT IS SO ORDERED.

SUBMITTED BY:

 /s/ Myron N. Terlecky
Myron N. Terlecky (0018628)
Strip, Hoppers, Leithart, McGrath & Terlecky Co., LPA
575 South Third Street
Columbus, OH 43215
Telephone (614) 228-6345
Facsimile (614) 228-6369
Attorneys to Chapter 7 Trustee

Copies to: Default List
